NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ____________

                                   No. 11-4438
                                  _____________

                         UNITED STATES OF AMERICA

                                          v.

                                SAM STALLINGS,
                                 a/k/a Craig Gay

                                SAM STALLINGS,
                                      Appellant
                                 _____________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                       (D.C. Crim. No. 09-cr-00368-001)
                  District Judge: Honorable Paul S. Diamond
                                 ____________

                    Submitted Under Third Circuit LAR 34.1(a)
                                January 17, 2013
                                 ____________

             Before: SMITH, CHAGARES and BARRY, Circuit Judges

                         (Opinion Filed: February 6, 2013)
                                  ____________

                                     OPINION
                                   ____________

BARRY, Circuit Judge

     Appellant Sam Stallings was convicted following trial of being a felon in
possession, in violation of 18 U.S.C. § 922(g)(1), and was sentenced to 96 months’

imprisonment. He appealed. The only issue before us on appeal is whether the District

Court correctly determined that the officers had reasonable suspicion for the Terry stop

made of Stallings and, thus, that his motion to suppress was properly denied. We will

affirm.

                                               I.

          On the night of April 4, 2009, Philadelphia police officers Ivan Rosado and David

Marcellino were on patrol in a neighborhood in northwest Philadelphia. The

neighborhood is considered a high-crime area that has “a lot of gun crimes, a lot of

shootings, [and] a lot of robberies.” App. 41.

          At approximately 8:15 p.m., a woman signaled the officers as they approached the

corner of 21st and Medarie Streets. When the officers stopped to speak with her, she told

them that there was an African-American man armed with a gun, sitting in a black

Cadillac with chrome rims around the corner. The officers immediately went to

investigate. As they rounded the corner onto Chelten Street, they saw a black Cadillac

with chrome rims parked directly facing them. As they drove past the Cadillac, the

officers noticed an African-American man, later identified as Stallings, reclining in the

driver’s seat and talking on his cell phone. When Stallings saw the officers, he lowered

his seat.

          The officers doubled back, parked behind the Cadillac, and shone a light on it.



                                               2
They then approached the car, with Officer Rosado on the driver’s side and Officer

Marcellino on the passenger’s side. Officer Rosado knocked on the driver’s window:

Stallings looked at him, but otherwise did not respond and continued to hold his cell

phone in his left hand. His right hand, however, was obscured, and this concerned

Officer Rosado. Officer Rosado told Stallings to “open the door.” App. 30. Stallings

ignored the order. Still concerned that he could not see Stallings’ right hand, Officer

Rosado opened the driver’s side door and said to Stallings that “somebody just said you

have a gun. Is there any weapons in this car?” Id. Stallings asked “who called the cops

on me?” Id. Officer Rosado patted Stallings’ waist area while he sat in the car, and felt

no weapon, but because Stallings’ hands were shaking and he appeared “really nervous,”

he told Stallings to step out of the car so that he could be frisked. Id.

       Meanwhile, Officer Marcellino approached the open driver’s door. Given the

position of the seat, the floor underneath the seat was visible, and when Officer

Marcellino shone his flashlight on the floor area he saw the handle of a gun--a 9mm

semi-automatic handgun. A subsequent search of the car uncovered a semi-automatic

rifle in the trunk.

       Before trial, Stallings moved to suppress evidence of the two weapons found

during the search of his Cadillac, arguing that reasonable suspicion to conduct the Terry

stop did not exist because the anonymous tip that led to the stop was insufficiently




                                              3
reliable. 1 The District Court concluded that the totality of the circumstances, including

the reliable tip, high-crime environment, and Stallings’ suspicious actions, created

reasonable suspicion to believe that criminal activity was afoot.

                                             II. 2

       The Fourth Amendment prohibits “unreasonable searches and seizures.” U.S.

Const. amend. IV; Horton v. California, 496 U.S. 128, 133 (1990). An established

exception to the general rule that searches without a warrant are presumptively

unreasonable is a Terry stop, that is, “police can stop and briefly detain a person for

investigative purposes if the officer has a reasonable suspicion supported by articulable

facts that criminal activity ‘may be afoot,’ even if the officer lacks probable cause.”

United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting Terry v. Ohio, 392 U.S. 1, 30

(1968)). Moreover, an officer may then frisk a person “where he has reason to believe

that he is dealing with an armed and dangerous individual.” Terry, 392 U.S. at 27.

However, if an officer conducts a Terry stop without the requisite reasonable suspicion,

any evidence recovered is “fruit of the poisonous tree” and must be suppressed. Wong

Sun v. United States, 371 U.S. 471, 488 (1963); see United States v. Brown, 448 F.3d


1
  Stallings also argued that the officers unlawfully arrested him, conducted an illegal
search to recover the 9mm handgun, and seized the assault rifle incident to an illegal
arrest. He has not renewed these arguments on appeal, and they are waived.
2
  The District Court exercised jurisdiction pursuant to 18 U.S.C. § 3231. Our jurisdiction
arises under 28 U.S.C. § 1291. We review the District Court’s factual findings for clear
error and exercise plenary review over the District Court’s application of the law to those
facts. United States v. Givan, 320 F.3d 452, 458 (3d Cir. 2003).

                                              4
239, 244 (3d Cir. 2006).

       We assess whether reasonable suspicion existed based on “the totality of the

circumstances” from the viewpoint of objectively reasonable law enforcement officers,

which involves dealing not “with hard certainties, but with probabilities.” United States v.

Cortez, 449 U.S. 411, 417-18 (1981). In this regard, while we afford deference to law

enforcement officers “draw[ing] on their own experience and specialized training to

make inferences from and deductions about the cumulative information,” acting on “a

mere ‘hunch’” is insufficient to satisfy the reasonable suspicion standard. United States

v. Arvizu, 534 U.S. 266, 273–74 (2002) (quoting Terry, 392 U.S. at 27).

       In addition to evaluating law enforcement officers’ independent observations,

where the genesis of an investigation involves an anonymous tip, we “must scrutinize the

informant’s “‘veracity, reliability, and basis of knowledge.’” United States v. Johnson,

592 F.3d 442, 449 (3d Cir. 2010) (quoting Alabama v. White, 496 U.S. 325, 328 (1990)).

“‘[A]n anonymous tip alone seldom demonstrates the informant’s basis of knowledge or

veracity,’ . . . however, there are situations in which an anonymous tip, suitably

corroborated, exhibits ‘sufficient indicia of reliability to provide reasonable suspicion to

make the investigatory stop.’” Florida v. J.L., 529 U.S. 266, 270 (2000) (quoting White,

496 U.S. at 327, 329). The following factors are relevant to this inquiry:

       (1) [whether] the information was provided to the police in a face-to-face
       interaction, allowing an officer to assess directly the informant’s credibility;
       (2) [whether] the informant can be held responsible if her allegations are
       untrue;
       (3) [whether] the information would not be available to the ordinary

                                              5
       observer;
       (4) [whether] the informant has recently witnessed the criminal activity at
       issue; and
       (5) [whether] the witness’s information accurately predicts future activity.

Johnson, 592 F.3d at 449. However, “a tip need not bear all of the indicia—or even any

particular indicium—to supply reasonable suspicion.” United States v. Torres, 534 F.3d

207, 213 (3d Cir. 2008).

       Parenthetically, our reasonable suspicion analysis, and that of the District Court

before us, includes only “the facts available to the officer at the moment of the seizure.”

Terry, 392 U.S. at 21–22; see also J.L., 529 U.S. at 271. The District Court found, and

we agree, that Officer Rosado effectuated the Terry stop when he opened the driver’s side

door—an action that would have conveyed to a reasonable person that he was not free to

leave—and Stallings submitted to this “show of authority.” Brown, 448 F.3d at 245 (“A

seizure occurs when there is either (a) ‘a laying on of hands or application of physical

force to restrain movement, even when it is ultimately unsuccessful,’ or (b) submission to

‘a show of authority.’ (quoting California v. Hodari D., 499 U.S. 621, 626 (1991)));

Johnson v. Campbell, 332 F.3d 199, 206 (3d Cir. 2003) (determining that investigative

stop began when officer persisted in demanding that defendant roll down his car window

after defendant had refused the initial request).

       Officers Rosado and Marcellino were patrolling a neighborhood with a reputation

for violent crime when a woman flagged them down to indicate that a man in a Cadillac

with chrome rims had a gun. The interaction occurred face-to-face and the officers had


                                              6
the opportunity to assess the woman’s credibility and demeanor. See United States v.

Valentine, 232 F.3d 350, 355 (3d Cir. 2000) (“[T]he circumstances support the reliability

of the tip: [among other circumstances,] the officers could assess the informant’s

credibility as he spoke, knew what the informant looked like, and had some opportunity

to find the informant if the tip did not pan out.”).

       Additionally, the information that the woman provided was immediately

corroborated by the officers’ independent observations as they drove around the corner,

that is, the type of car, its location, and the description of the driver. See United States v.

Ritter, 416 F.3d 256, 272 (3d Cir. 2005) (“The police corroboration of the anonymous

tip’s innocent details, the cases teach, bolsters the veracity and reliability of the tip . . .

.”); United States v. Nelson, 284 F.3d 472, 483 (3d Cir. 2002) (finding that the reliability

of an anonymous informant’s tip was enhanced by the officers’ ability to corroborate

details related to the vehicle). The District Court did not err in concluding that the tip

had sufficient indicia of reliability. 3

       The circumstances at the time of the seizure also informed the reasonable

suspicion calculus. First, it was after dark when the woman approached the officers and

the area was described in uncontradicted testimony as one prone to gun violence. See

Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (“[O]fficers are not required to ignore the




3
 We see no need to address United States v. Ubiles, 224 F.3d 213 (3d Cir. 2000), and
United States v. Lewis, 672 F.3d 232 (3d Cir. 2012), the very distinguishable cases on
which Stallings primarily relies.
                                            7
relevant characteristics of a location in determining whether the circumstances are

sufficiently suspicious to warrant further investigation. . . . [T]he fact that the stop

occurred in a high crime area is among the relevant contextual considerations in a Terry

analysis.”) (internal quotation marks and citation omitted); Brown, 448 F.3d at 251

(identifying the presence of a suspect in a high-crime area and the lateness of the hour as

factors suggesting suspicious behavior). Second, some of Stallings’ actions appeared

evasive. He reclined his seat as far back as possible, ignored Officer Rosado when he

knocked on the window, and continued to hold his cell phone in his left hand while his

right hand remained hidden from view. Officer Rosado had reason to be concerned for

his safety and for the safety of Officer Marcellino.

       The District Court correctly concluded that, under the totality of the

circumstances, reasonable suspicion supported the Terry stop of Stallings, and the motion

to suppress was, therefore, properly denied.

                                              III.

       The judgment of sentence will be affirmed.




                                               8